DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Lonngren, USP 9,943,852.
Regarding claims 1-2 and 4-10, Lonngren teaches a center plate (Fig. 1, Element 1) for a rotor (Fig. 1, Element 10) of a fiber refiner which has a surface (Fig. 7, Element 1’) opposite an entrance opening (Fig. 1, Element 21) of its stator (Fig. 1, Element 20). Lonngren teaches a center plate (Fig. 7, Element 1) which has a protuberance (Fig. 7, Element 11) that is rotationally symmetric and has a center which coincides with the center of the center plate (Fig. 5). Wherein the center ring has a plurality of wings (item 11) on inner surface extending form said groove (item 17 see figure 3 and 5)
Lonngren is silent on the collection and movement of steam, but instead only address through holes for the movement of pulp. The apparatus of Lonngren provides the same physical relationships as being claimed but is merely silent on the function of steam collection.  Since apparatus claims are examined based on their physical components, the grooves of Lonngren are deemed to still read on the clamed limitations.  As the claims do not require any specific movement or use of the steam outside of collecting, it is deemed that the apparatus of Lonngren is capable of performing this function and therefore reads on the claims as they are currently written.
Claim(s) 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Fisher, USP 4,725,336.
Regarding claims 1-10, Fisher teaches a first refining disc (item 18) that rotates around shaft (time 28) with a material inlet opening for feed material (column 1 line 21) with at least one steam evacuating channel (fluid conveying passageway, item 60) where the opening of the inlet and the outlet are facing the second disc (see figure 1) and the steam outlet are directed back through an opening (item 60 in figure 1) that is directed back towards the middle of the refining disc.  Fisher further teaches the placements of ribs to grind and flow the pulp through the actions of use (column 2 lines 35-65).
Claim(s) 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Sabourin et al, US Patent Publication 2007/0164143.
Regarding claims 1-10, Sabourin teaches a first refining disc for a defibrator (see abstract) for refining fibrous material (see abstract) including a material inlet opening adapted to receive a flow of incoming fibrous material from a feed screw (see figures 1 and 2A [0041]), the first refining disc including at least one steam evacuating channel [0140] comprising at least one steam inlet opening arranged on a side of the first refining disc adapted to face a second refining disc (figures 19-21 and [0136-0140]), and at least one steam outlet opening arranged on a side of the first refining disc adapted to face away from the second refining disc (see figures 19-21), the at least one steam outlet opening being arranged centrally of the at least one steam inlet opening with respect to the center of the refining disc (described in [0140-0141] which talks about using the steam grooves to backflow of steam back to the inlet at the radial center of the plates [0139], wherein the steam outlet opening is arranges centrally of a position where the flow of incoming material is to be received in the first refining disc from the feed secret with respect to the center of the first refining disc (described in [0139-0141] and shown in figures 2A and B with steam removals out of the main opening for both items 34 and 54). Figure 19 and [0136-0139] depict the channels 212, 206, and 210 that pull steam off at an acute angle from area 126 for the steam bypass.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lonngren, USP 9,943,852.
Regarding claim 3, Lonngren remains as applied in claim 1 above and teaches the positioning of the multiple througholes in columns 8-9.  Here it is taught to position the througholes in relation with the arcs of the wings to best provide the desired distribution of pulp.  This is further shown in the figures.  While a formula as provided in the claim is not provided, the same basic relationship is descripted and depicted of the interval of the through holes being around .4-.9 of the radii from the center.  It would have been obvious to one of ordinary skill in the art that the desired claimed relationship would have been found within the description of the figures and columns 8-9 even if the same exact formula is silent to in the discloser.  At the very least this is an optimizable relationship based on the desire to improve the distribution of the pulp flow as described by Lonngren.

Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,888,868 and 10,449545. Although the claims at issue are not identical, they are not patentably distinct from each other because they all focus on the center plat of a refiner defined by the positioning and movement of steam through the inlets and outlets.  The structural differences are obvious variants of each other and well within the ability of the average artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748